UNI'I`ED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

BRANDON S. LAVERGNE (#424227), ET AL. CIVIL ACTION

VERSUS

MICHAEL VAUGHN, ET AL. NO. 16-40|]-JWD-RLB
RULING

Before the Court is the plaintiff’s Objection to Ruling and Motion to Reconsider (R. Doc.
93), wherein the plaintiff request that this Court reconsider its Ruling (R. Doc. 90) denying his
Motion for Inj unction (R. Doc. 81). The plaintiff asserts that he needs to contact the Sunbelt
Christian Youth Ranch for discovery purposes. An injunction will not assist the plaintiff in
obtaining discovery from this third party, which is properly obtained by way of a subpoena
which the plaintiff has not requested See F ederal Rule of Civil Procedure 45. Accordingly,

IT IS ORDERED that the plaintiffs Obj ection (R. Doc. 93) is OVERRULED.

Signed in Baton Rouge, Louisiana, on Febru§y 14, 2019.

 

JUli‘GE.lO`HN w. deGR)\vELLES
UNlTED sTATEs misrch coURT
MlDDLE merrch oF LoUIsIANA

